ON MOTION FOR REHEARING OR APPLICATION FOR TRANSFER

PER CURIAM.
Appellants assert in a motion for rehearing that the time for filing a response to the motion for summary judgment that was granted in this case was not met because of an agreement with opposing counsel to delay its fifing. No record of an *503agreement permitting the filing of a late pleading was part of the record on appeal. The record on appeal contained no order of the trial court granting leave to file a late response.
Cases on appeal are decided based on the record presented to the appellate court. McDonald v. Thompson, 35 S.W.3d 906, 912 (Mo.App.2001); Brawley & Flowers, Inc. v. Gunter, 934 S.W.2d 557, 561 (Mo.App.1996). Appellants’ claim that untimely filing of their response was authorized is dehors the record. Regardless, the response filed did not comply with the requirements of Rule 74.04(c)(2). Its contents did not readily identify factual statements in the motion for summary judgment that were admitted or denied. The motion for rehearing or application for transfer is denied.